Title: To George Washington from Maj. Gen. Benjamin Lincoln, 13 April 1777 [letter not found]
From: Lincoln, Benjamin
To: Washington, George

Letter not found: from Maj. Gen. Benjamin Lincoln, 13 April 1777. In his letter to Hancock of 12–13 April, GW writes: “13th I have this Moment recd a line from Genl Lincoln informing me that the Enemy attempted to surprize him, early this morning, at his post at Bound Brook, but he made good his Retreat to the pass of the Mountains just in his Rear, with trifling Loss.”